

117 HR 2290 IH: Stop the Shutdowns Act
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2290IN THE HOUSE OF REPRESENTATIVESMarch 29, 2021Mr. Stauber (for himself, Mr. Luetkemeyer, Mr. Williams of Texas, Mr. Hagedorn, Mr. Meuser, Mr. Garbarino, Mrs. Kim of California, Mr. Donalds, Mr. Fitzgerald, Ms. Salazar, Ms. Tenney, and Ms. Van Duyne) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to submit a report on the impact of COVID–19 restrictions on small business concerns, and for other purposes.1.Short titleThis Act may be cited as the Stop the Shutdowns Act.2.FindingsCongress finds the following:(1)According to Bureau of Labor and Statistics, in February 2020, unemployment was at 3.5 percent.(2)According to the Centers for Disease Control and Prevention, during March 1, 2020, and May 31, 2020, States and territories issued mandatory stay-at-home orders due to the spread of COVID–19 in the United States.(3)According to the Bureau of Labor and Statistics, in April 2020, unemployment was 14.7 percent with 23.1 million people unemployed.(4)In a December 2020 Chamber of Commerce report, 50 percent of small business owners reported they saw their operations continuing for a year or less in the current business climate before having to permanently close.(5)In a January 2021 National Federation of Independent Business report, small business owners reported a decline in expectations for better business conditions over the next six months.(6)On August 21, 2020, President Joseph R. Biden stated, I would shut it down, when asked if he would be prepared to shut down the country again, if so advised.3.Report on impact of COVID–19 requirementsNot later than 120 days after the date of the enactment of this section, the Administrator of the Small Business Administration shall submit to Congress a report on the impact on small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) of a requirement relating to COVID–19 that would restrict or otherwise prevent such a concern from operating at normal capacity. Such report shall include data disaggregated by State requirements, Federal statutory requirements, and requirements issued by rule or Executive Order, including—(1)the total number of small business concerns that would have to temporarily or permanently close under each such requirement;(2)the impact on small business concerns, disaggregated by industry, under each such requirement; and(3)the impact on small business concerns, disaggregated by the location of such concern in an urban, suburban, or rural area, under each such requirement.